Citation Nr: 0005825	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
an undiagnosed illness manifested by fatigue, claimed as 
constant tiredness.

2.  Entitlement to an evaluation in excess of 10 percent for 
an undiagnosed illness manifested by diarrhea, also claimed 
as food intolerance and being unable to "stomach many 
foods."

3.  Entitlement to an evaluation in excess of 10 percent for 
an undiagnosed illness manifested by nausea and headaches.

4.  Entitlement to an undiagnosed illness manifested by 
memory loss and lack of concentration.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1990 to October 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


REMAND

A January 1999 memorandum from the veteran's representative 
identifies the existence of VA medical records that had not 
yet been obtained by the RO.  According to the memorandum, 
these records of treatment were present at the VA medical 
centers (MC) in Sepulveda and Los Angeles.  Although the 
representative submitted with that memorandum medical records 
from VAMC Sepulveda, the representative indicated that the 
records submitted constituted only some of the records 
available and that only some of the records from VAMC 
Sepulveda had been submitted.  

A January 1999 request for records by the RO documents a 
request for records from VAMC Los Angeles.  That request for 
records limits the inquiry to outpatient treatment reports, 
and to only those records generated after July 20, 1998.  An 
earlier July 3, 1994 request for records from that VAMC 
reflects a request for records for the period from April 29, 
1994 to May 1, 1995.  In addition, the claims file does not 
reflect a request for records from VAMC Sepulveda, 
notwithstanding the representative's assertion that 
additional records were available there.  Those VA records 
which have not yet been made part of the claims folder should 
be obtained.  

In addition, although the veteran seeks an increased 
evaluation for an undiagnosed illness characterized by 
headaches, the claims file contains evidence that at least an 
element of the veteran's headaches may be attributable to a 
diagnosed or diagnosable headache disorder.  A July 1998 
entry, for example, reflects that the veteran's recurrent 
headaches may be secondary to migraine or tension headaches.  
A July 1997 examination report reflects, in a diagnosis, that 
the veteran has migraine headaches and is being treated with 
medication for that disorder.  The examiner did not indicate 
what element of the veteran's symptomatology, if any, is 
attributable to an undiagnosed disorder, as opposed to a 
diagnosed disorder.  Furthermore, the examiner has not 
offered an opinion as to how frequently the veteran 
experiences prostrating headaches, although the veteran's 
disability had been evaluated by analogy to migraine 
headaches and the frequency of prostrating headaches is a 
criteria for evaluating prostrating headaches.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  

Although the veteran's disabilities includes an undiagnosed 
illness associated with complaints of fatigue, the most 
recent March 1999 examination does not include an opinion 
concerning the severity of the veteran's alleged fatigue or 
the extent to which the veteran's complaints in this respect 
are supported by objective clinical evidence.  Furthermore, 
the veteran's disability is evaluated by analogy to chronic 
fatigue syndrome.  The criteria for that syndrome references 
the extent to which routine daily activities are limited by 
comparison to pre-illness level and the extent to which the 
disability results in periods of incapacitation.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6354.  The claims file 
does not contain an opinion by a medical examiner as to the 
extent to which the veteran's fatigue compromises the 
veteran's ability to function on a daily basis or the extent 
to which the disability results in periods of incapacitation.  

In addition, a report of a March 1999 general medical 
examination reflects that recent memory loss was by history 
only, but refers to a psychiatric examination and a 
neurological examination.  The report of the contemporaneous 
psychiatric examination, which lists diagnoses of post-
traumatic stress disorder and depressed mood, notes that 
symptoms attributable to post-traumatic stress disorder 
include symptoms involving concentration.  The report of the 
neurological examination, which does not reflect a formal 
diagnosis, indicates that the veteran's memory problems seem 
to be perhaps mild and very intermittent.  This evidence 
taken together raises some question as to what extent the 
veteran's complaints of memory loss and difficulty with 
concentration are attributable to a diagnosed psychiatric 
disorder, as opposed to an undiagnosed disorder associated 
with memory loss.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain all VA records of 
treatment from VAMC Los Angeles and VAMC Sepulveda.  
This request should include any inpatient treatment 
received from April 29, 1994 to May 1, 1995 and 
after July 20, 1999 and any reports of treatment 
(inpatient or outpatient) received before, April 
29, 1994; after May 1, 1995 but before July 20, 
1998; and after January 22, 1999.  This request 
should include any other VA medical records not 
otherwise made part of the claims file, including 
any reports of treatment (inpatient and outpatient) 
for all periods of time from VAMC Sepulveda.  

2.  Thereafter, the veteran should be afforded an 
examination by an appropriate physician or 
physicians to ascertain the severity of the 
symptomatology that may be ascribed to an 
undiagnosed headache disorder.  After reviewing the 
claims file, the examiner should identify any 
diagnosed headache disorders that account for the 
veteran's symptomatology.  If the veteran's 
symptomatology or a component of the veteran's 
complaints are likely attributable to a disorder 
that eludes diagnosis, the examiner should so 
indicate.  Similarly, if the veteran's complaints 
of headaches are wholly attributable to a known 
disorder, the examiner should so indicate, in which 
case the examiner should identify the disorder or 
disorders involved.  The examiner should assess the 
severity of the veteran's headaches in terms of the 
frequency with which the veteran likely experiences 
prostrating headaches.  The examiner should provide 
a separate opinion which assesses the severity of 
the veteran's headaches which are likely the result 
of an undiagnosed disorder.  In formulating an 
opinion, the examiner should review the evidence 
associated with the claims file and comment upon 
that evidence, including the opinion of a February 
1997 VA examiner that the etiology of the veteran's 
headaches is uncertain and a diagnosis in March 
1999 of migraine headaches.  All indicated studies 
should be performed.  A copy of the claim file 
should be made available to the examiner for 
review.  

3.  The veteran should be afforded an examination 
by a physician to determine the severity of fatigue 
associated with an unknown diagnosis.  After 
reviewing the claims file and examining the 
veteran, the examiner should indicate the extent to 
which the veterans complaints of fatigue are 
supported by objective clinical evidence.  The 
examiner should also offer an opinion, utilizing 
the nomenclature set forth under diagnostic code 
6354, of the likely severity of the veteran's 
fatigue both in terms of the extent to which the 
veteran's fatigue compromises the veteran's ability 
to function on a daily basis (i.e. as a percentage 
of pre-illness levels) and in terms of the extent 
to which the disability results in periods of 
incapacitation (i.e. the number of weeks per year 
the veteran is incapacitated by fatigue 
attributable to an unknown diagnosis).  A copy of 
the claims file must be made available to the 
examiner for review.

4.  The veteran should be afforded an examination 
by a neurologist and a psychiatrist to ascertain 
the extent to which the veteran's objectively 
ascertainable complaints of memory loss and lack of 
concentration are attributable to an undiagnosed 
disorder and the severity of any such symptoms.  If 
a component of the veteran's complaints are 
attributable to a known diagnosis, the examiners 
should so indicate.  If the veteran's complaints 
are partially or wholly attributable to a disorder 
that eludes diagnosis, the examiners should so 
indicate.  The examiners should characterize the 
severity of the veteran's complaints, utilizing the 
nomenclature set forth under Diagnostic Code 9310 
(1999 & 1995), and should assign a GAF score to the 
veteran's complaints of memory loss and lack of 
concentration.  To the extent that the veteran's 
complaints are at least partially attributable to 
an unknown diagnosis the presence of which can be 
corroborated by clinical evidence, the examiners 
should similarly characterize the severity of that 
component of the veteran's complaints of memory 
loss and lack of concentration which are 
attributable to a unknown diagnosis or to a 
disorder that eludes diagnosis.  In formulating 
their opinions, the examiners should review the 
evidence associated with the claims file.  The 
claims file must be made available to the examiners 
for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



